10 U.S. 237
6 Cranch 237
3 L.Ed. 210
LODGE'S LESSEEv.LEE.
February Term, 1810

1
EJECTMENT by Lodge against Lee, for part of an island in the Potomac river, called Eden, but now generally called Lee's island.


2
The plaintiff's lessor had taken up the land in the year 1804, as vacant, supposing that the defendant's claim must be bounded by the course and distance, allowing one degree of variation for every 20 years since the certificate of survey was made under which the defendant claims.


3
The defendant claimed under a patent from the lord proprietor of Maryland, dated in 1723, which granted to Thomas Lee 'all that tract or upper island of land, called Eden, lying and being in Prince George county, beginning at a bounded maple, near ten miles above the second falls, and opposite to a large run on the Virginia side called Hickory run, and standing upon a point at the foot of the said island, and running thence north sixty degrees, west sixty perches,' (&c. &c. giving the course and distance of every line to the beginning tree,) 'containing and laid out for 320 acres of land, more or less.'


4
The court below instructed the jury that the grant to Thomas Lee passed the whole of the island called Eden, and that the lessor of the plaintiff is not entitled to recover. Verdict and judgment for plaintiff; which opinion and judgment were, by this court, without argument, affirmed.